Citation Nr: 0426928	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for anomalous right 
gastrocnemius muscle, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for anomalous left 
gastrocnemius muscle, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the fibular sesamoid of the right 
great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from April 1981 to June 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs.  In that decision, the RO denied ratings 
in excess of 10 percent for right and left anomalous 
gastrocnemius muscles, and a compensable rating for residuals 
of fracture of the right fibula sesamoid.  The Board remanded 
the case to the RO in August 2003 for additional development.  
The RO has conducted the additional development, continued 
the denials of the claims, and returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The veteran's right gastrocnemius muscle disability is 
manifested by chronic pain with increased pain and 
fatigability on use, but absent evidence of lost 
coordination, strength or range of motion; her overall 
disability is commensurate with not more than a moderate 
injury to Muscle Group XI.

2.  The veteran's left gastrocnemius muscle disability is 
manifested by chronic pain with increased pain and 
fatigability on use, but absent evidence of lost 
coordination, strength or range of motion; her overall 
disability is commensurate with not more than a moderate 
injury to Muscle Group XI.

3.  The veteran's in-service fracture of the fibular sesamoid 
of the right great toe has healed without sequelae.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
anomalous right gastrocnemius muscle have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.56(c), 4.73, Diagnostic Code 5311 (2003).

2.  The criteria for a rating in excess of 10 percent for 
anomalous left gastrocnemius muscle have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.56(c), 4.73, Diagnostic Code 5311 (2003).

3.  The criteria for an increased (compensable) rating for 
residuals of fracture of the fibular sesamoid of the right 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the veteran filed her claims 
on appeal in August 1999.  On November 9, 2000, the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decisions were made prior to 
enactment of the VCAA on November 9, 2000.  After the initial 
AOJ determination in April 1999, the RO sent the veteran a 
Statement of the Case (SOC) advising her of the legal 
standards applicable to the claim, the evidence reviewed, and 
the Reasons and Bases for denying her claims.  RO letters 
dated August and October 2001 advised her of outstanding 
evidence deemed necessary to substantiate the claims as well 
as the relative duties on the part of herself and VA in 
obtaining such evidence.  On June 19, 2003 and March 16, 
2004, the veteran was provided VCAA letters which advised her 
of the type(s) of evidence and information deemed necessary 
to substantiate her claims as well as the relative duties on 
the part of herself and VA in developing the claims.  These 
letters included sections entitled "What is VA's Duty To 
Assist You To Obtain Evidence For Your Claim," "How You Can 
Help VA," "What Must the Evidence Show to Establish 
Entitlement," "What is the Status of Your Claim and How You 
Can Help" including subsections entitled "VA is responsible 
for getting the following evidence" and "On your behalf, VA 
is responsible for getting the following evidence," "What 
Has Been Done To Help With Your Claim," "What Additional 
Information or Evidence Do We Still Need from You," "What 
Can You Do To Help With Your Claim," "When And Where Do You 
Send The Information Or Evidence," and "Do You Have 
Questions Or Need Assistance."  She was also advised "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know."  Based upon 
the above, the Board finds that the content requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has identified her VA 
clinic records as relevant to her appeal, and the record 
identified complete clinic records from Dennis R. Jones, 
B.S., D.C., N.M.D., as relevant to her claim on appeal.  As 
addressed below, the RO made two attempts to obtain complete 
records from Dr. Jones with no success and the veteran has 
been advised of her responsibility to obtain such records.  
She has not identified any other providers of treatment for 
her disabilities, but the Board notes that VA examination has 
resulted in service connection and additional compensation 
being granted for additional disabilities she claimed were 
related to the disabilities on appeal.  On this record, the 
Board finds that any defect with respect to the VCAA timing 
requirement in this case was harmless error and that the 
particular concern identified in Huston is not present in 
this case.  See 38 C.F.R. § 20.1102 (2003) (an error or 
defect by the Board which does not affect the merits of the 
issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claims.  
In this case, the service medical records are associated with 
the claims folder and the RO has obtained all available VA 
clinic records.  The RO has been unable to obtain complete 
clinic records from Dr. Jones.  By letter dated October 9, 
2003, the RO advised the veteran of the inability to obtain 
such records and that she held the ultimately responsibility 
for submitting them to substantiate her claim.  There are no 
outstanding requests to obtain any other relevant records 
that are identified and available for which the RO has been 
provided authorization to obtain on behalf of the veteran.  
VA has provided the veteran VA examinations as necessary to 
substantiate her claims.  A Board remand order dated August 
2003 ordered additional examination and the examination 
report obtained, dated April 2004, complies with the Board's 
remand directives and is adequate for rating purposes.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assistance has also been satisfied in this 
case.

II.  Factual Summary

The veteran served on active duty from April 1981 to June 
1981.  Briefly summarized, she exhibited painful feet 
immediately after being issued combat boots in basic 
training, and physical examination revealed bilateral 
cavovarus feet with mild contracture of all digits, rear foot 
in varus configuration, and mild gastrocnemius equinus.  She 
was discharged as unfit for induction with a disability that 
existed prior to service.  Post-service, she underwent an 
orthopedic consultation in October 1981 due to complaint of 
pain of both feet and lower extremities, more intense on the 
right, worsened with activities such as walking or standing.  
She also indicated swelling over the medial aspect of the 
lower legs just above the medial malleolus with pain under 
the head of the first metatarsal.  Physical examination was 
significant for tenderness over the fibular sesamoid of the 
right foot, and an anomalous symmetrical extension of the 
gastrocnemius just anterior to the distal third of the 
tendon.  X-ray examinations of the feet and ankles were 
significant for a transverse minimally displaced fracture of 
the fibular sesamoid of the right great toe.  She was given 
diagnoses of fracture of the right fibular sesamoid, and 
bilateral anomalous gastrocnemius muscle of congenital 
origin.

By means of a rating decision dated May 1982, the RO granted 
service connection for anomalous gastrocnemius muscles on the 
left and right with 10 percent ratings assigned for each 
under Diagnostic Code 5311.  The RO also granted service 
connection for fracture of the fibular sesamoid with a non-
compensable rating assigned under Diagnostic Code 5284.

The veteran next filed a claim for an increased rating in 
August 1998.  VA examination in March 1999 reflected her 
report of pain bilaterally of the arches of her feet 
radiating to her heels and up the back of her calves.  She 
was unable to run, and could only walk approximately 3 miles 
before the onset of pain.  Her pain usually subsided with one 
day of rest.  She did not take any medications or use any 
orthopedic appliances such as braces, a cane or corrective 
shoes.  On physical examination, range of motion of the 
ankles was full and without pain.  Feet dorsiflexion, plantar 
flexion, eversion and inversion were also full.  Palpation of 
the feet bilaterally revealed some tenderness to the lateral 
surfaces of the calcaneous.  The actual Achilles tendon was 
not tender to palpation nor was the plantar surface of the 
feet.  There was no edema present.  There was 5+/5+ strength 
of the muscles of the lower extremities and feet.  There was 
no abnormal gait, and shoe wear was not abnormal.  On 
standing and weightbearing, the arches were within normal 
limits bilaterally.  The Achilles tendon aligned midline 
without deviation.  There was no pain with rising on toes or 
heels.  There were no obvious deformities or swelling.  There 
was no heel spur palpated over the medial tubercle of the 
calcaneous bilaterally although an x-ray examination 
conducted in 1997 indicated minimal spurring at the Achilles 
insertion on the left and at the os calcis on the right.  
Crepitance of the ankles was present bilaterally.  There 
appeared to be a superficial non-tender bursa that was 
palpable on both Achilles tendons.  The examiner offered 
diagnoses of Achilles tendonitis, plantar fasciitis with 
minimal spurring bilaterally at the insertion of the Achilles 
tendon, and status post fracture of the right fibula sesamoid 
healed without sequelae.

A VA clinic record in March 2000 recorded the veteran's 
complaint of chronic foot pain with decreased range of motion 
of the ankles.  She had to squat flat footed.  Her physical 
examination noted deformity of both Achilles tendons, and 
decreased flexion bilaterally.  She was given an assessment 
of bilateral Achilles tendon damage.  A March 30, 2000 
orthopedic consultation with Robert C. Jackson, M.D., 
demonstrated that the veteran ambulated without a definite 
limp, was able to toe and heel stand, and independent toe 
stand on the left and right.  No deformities of the legs were 
present.  She had slight swelling of the posteromedial aspect 
of the distal leg adjacent to the Achilles tendon.  She had 
some tenderness along the Achilles tendon down to the 
posterosuperior tuberosity of the heel, and mild tenderness 
along the plantar tuberosity of the calcaneous.  Neither 
erythema nor limitation of ankle or subtalar motion was 
present.  There was no defect in the heel cord felt.  She was 
given an impression of Achilles tendonitis with an element of 
plantar fasciitis present.  Her shoes were noted to be 
wearing well although she stated that she changed her shoes 
every three months due to wear down and non-support. 

An April 2000 consultation recommended custom molded arch 
supports with metatarsal pad due to low arches and foot pain 
from heel to toes.  It was noted that she had some plantar 
fasciitis bilaterally.  An extensive consultation report, 
dated April 28, 2000, read as follows:

S:  THIS IS A 38 YEAR OLD FEMALE PRESENTING 
TODAY WITH A CHIEF COMPLAINT OF LONG STANDING 
B/L FOOT AND LEG PAIN.  SHE RELATES A HISTORY 
OF B/L ACHILLES TENDON TEAR IN 1981 WHILE IN 
BASIC MILITARY TRAINING.  SHE ADDITIONALLY 
RELATES BOTH ARCHES BREAKING DOWN AND A 
METATARSAL FRACTURE IN THE RIGHT FOOT.  SHE 
WAS TREATED WITH CORTISONE AND SOFT CAST 
THERAPY WITH SUBSEQUENT METATARSAL BARS.  AT 
THIS POINT HER FEET HURT ALL THE TIME.  SHE 
FEELS LIKE NAILS ARE BEING DRIVEN THROUGH THE 
BOTTOM OF HER HEELS.  SHE FEELS A TEARING 
SENSATION AT THE BACK OF HER HEELS.  HER FEET 
FEEL EXCESSIVELY TIRED ALL THE TIME AND WILL 
FREQUENTLY PULL AND CRAMP.  HER CALF MUSCLES 
ARE CHRONICALLY SORE AND WILL FREQUENTLY KNOT 
UP.  SHE RELATES A RECENT PAIN IN THE TOP OF 
HER LEFT FOOT WITH SHOOTING PAINS IN THE TOES 
FREQUENTLY.  SHE HAS HAD SOME LOWER BACK PAIN 
OVER THE PAST 5 YEARS.  KNEE SURGERY WAS 
PERFORMED LAST YEA AND KNEE SYMPTOMS ARE 
MINIMAL AT THIS POINT.  SHE HAS PERFORMED 
STRETCHING EXERCISES AND HAS TAKEN IBUPROFEN 
PRN.  SHE WAS EXAMINED BY AN ORTHOPEDIST ON 
03/30/00 (DR. JACKSON).  HE HAD SUGGESTED 
PODIATRIC REFERRAL.  SHE HAS TO FREQUENTLY 
PURCHASE NEW SHOES AS HER FEET HURT 
PROGRESSIVELY AS THE SHOES WEAR IN.  SHE 
CURRENTLY WORKS IN A RECREATION CENTER.  SHE 
IS DRAWING PARTIAL DISABILITY BENEFITS FOR HER 
PROBLEMS.
O:  VASCULAR: DP AND PT PULSES ARE +2/4 B/L.  
SKIN TURGOR AND TEMPERATURE AND COLOR IS 
NORMAL B/L.  CAPILLARY REFILL IS WNL ALL 
DIGITS.  THERE IS NO EDEMA OR ERYTHEMA NOTED.  
NEUROLOGIC EXAM:  SHARP EPICRITIC SENSATION IS 
INTACT IN ALL DERMATOMES.  MUSCLE STRENGTH IS 
NORMAL B/L.  A NUMB SENSATION IS PRODUCED ON 
PALPATION OF THE DEEP 2ND INNER METATARSAL 
SPACE OF THE LEFT FOOT.  ORTHOPEDIC: THERE IS 
NO OVERT GROSS ORTHOPEDIC DEFORMITY NOTED B/L.  
THERE IS DISCOMFORT PRODUCED ON PALPATION OF 
THE PLANTAR MEDIAL CALCANEOUS AND MEDIAL 
PLANTAR FASCIAL BAND B/L.  THE PAIN IS NON-
RADIATING.  THERE IS 10 DEGREES OF EXTENSION 
WITH FORCED DORSIFLEXION OF THE FOOT WITH THE 
LEG EXTENDED B/L.  APPROXIMATELY 20 DEGREES OF 
DORSIFLEXION IS NOTED WITH THE KNEES BENT.  
THERE IS NO CREPITUS ON ROM OF THE ANKLE OR 
SUB TALOR JOINT.  X-RAYS REVEAL TALO NAVICULAR 
SAG B/L.  THERE IS DORSAL OSTEOPHYTIC LIPPING 
AT THE TALO NAVICULAR JOINT B/L.  THERE ARE NO 
ACHILLES CALCIFICATIONS NOTED.
A: 	1)  CHRONIC PLANTAR FASCIITIS SYMPTOMS 
AND INSERTIONAL TENDO ACHILLES PAIN.
		2)  POSSIBLE SYMPTOMS OF NEUROMA 2ND 
INTER METATARSAL SPACE, LEFT FOOT.
P:  RX ORTHOTIC DEVICES FOR BIOMECHANICAL 
CONTROL ARE CERTAINLY INDICATED AT THIS TIME 
AS ATTEMPT FOR CONSERVATIVE MANAGEMENT FOR 
SUPPORT OF THE MID TARSAL JOINT AND PLANTAR 
FASCIA.  I WOULD ALSO SUGGEST INCORPORATION OF 
A HEEL LIFT TO REDUCE THE STRESS ON THE 
ACHILLES TENDON.  IF NEUROMA SYMPTOMS ARE 
BOTHERSOME ENOUGH, STEROID INJECTION THERAPY 
FOLLOWED BY EXPLORATION/EXCISION OF NEUROMA OF 
THE 2ND INNER METATARSAL SPACE MAY BE 
WARRANTED.  A DP AND LATERAL X-RAY WAS TAKEN 
B/L TODAY.  WE WILL HAVE TODAY'S FINDINGS 
AVAILABLE FOR VA REVIEW.

A June 2000 VA clinic record noted the veteran's report that 
her orthotic shoes helped a little, but that she still felt 
as if she was walking on something.  In December, she 
reported her neuromas were hurting daily and that she was 
considering surgery.  At that time, she was given assessments 
of chronic plantar fasciitis and bilateral neuromas.

The veteran underwent another VA feet examination in March 
2001.  She reported bilateral foot pain which she rated as a 
6-7 on a scale of 10.  She had pain on standing or walking 
for a 15-minute period of time, and noticed some morning 
swelling.  She had pes planus and was wearing orthotic shoes 
to help support the metatarsal joint, help with the plantar 
fasciitis and decrease the stress on the Achilles tendon.  
Physical examination demonstrated no gross deformity about 
either foot.  The Achilles was midline with standing and 
sitting.  Palpation of the toes revealed some tenderness on 
the plantar and dorsal surface of the right foot with slight 
tenderness on the left.  The range of motion of the ankles 
and toes were full.  There was no unusual shoe wear pattern 
noted, though orthotics in both shoes were noticed.  She had 
pes planus bilaterally.  There was no tenderness to palpation 
of the plantar fascia bilaterally.  X-ray examination 
indicated an irregular bone formation about the lateral right 
first sesamoid likely due to remote trauma.  There was no 
change in the bilateral calcaneal spurs since x-ray 
examination in 1997.  There was mild degenerative change 
noted in the right midfoot that had progressed a little since 
1997.  She was given diagnoses of: (1) pes planus 
bilaterally; (2) history of bilateral Achilles tendonitis; 
(3) history of bilateral plantar fasciitis; (4) degenerative 
change about the right midfoot and left midfoot and 
talonavicular region on the left; and (5) small plantar and 
moderate posterior right calcaneal spur and a posterior left 
calcaneal spur."  The examiner also offered the following 
impression:

"It is my impression that [the veteran] may 
have initiated the symptoms of plantar 
fasciitis and Achilles tendonitis during her 
boot camp."

A July 30, 2001 report from Dennis R. Jones, B.S., D.C., 
N.M.D., assessed the veteran's foot and leg complaints as 
follows:

This is a letter to a request for an opinion 
as to the nature and state of condition of 
[the veteran] relative to the feet 
bilaterally.  The patient has complained of 
bilateral foot pain located predominantly of 
the plantar and achilles areas of both feet.
Observation of the feet has not reflected any 
gross deformities as of July 2001 with the 
exception of ankle pes planus bilaterally.  
Range of motion appears normal in the ankles 
and toes bilaterally.  Palpation reveals 
tenderness over the plantar fascia and 
achilles tendon areas bilaterally with pain 
elicited over the calcaneal areas as well 
which is consistent with existing bone spur 
formation.
Diagnostic Impression:
1.  Chronic and recurrent achilles tendonitis 
(service connected)
2.  Bilateral plantar fasciitis of the ankles 
secondary affect from chronic achilles 
tendonitis (service connected)
3.  Calcaneal enthesiopathy from chronic 
achilles tendonitis (1) and concomitant 
spurring of the calcaneus resulting in 
recurrent plantar fascial pain syndrome (2) of 
the feet bilaterally (service connected)
General Disposition:
It is my understanding from the review of 
records that this veteran has a service 
connected injury rated at 10% per each foot 
since 1981.  The additional degenerative 
changes are secondary to the achilles 
tendonitis as opposed to other factors of non-
service related origin.  This opinion is based 
upon the fact of the achilles tendonitis 
relative to the calcaneal bone, the bone 
spurring of the calcaneus and the direct fact 
that the plantar fascia tendons have 
attachment at the place of the calcaneal spur.  
In light of these progressive and directly 
related influences placed upon the ankles as a 
result of the achilles tendonitis and the 
stress fractures based upon the kinesiology of 
the feet, this current condition is service 
connected and is rated at 20% each.  This 
reflects a 10% increase to each foot, which is 
actually a significantly conservative figure 
and does not consider the physics and the 
effects of the knees, pelvis or spinal 
dyskinesia that is also present.

A September 2001 VA clinic record including findings of that 
the veteran's neurologic examination was grossly intact to 
the level of the foot digits.  She demonstrated 5/5 muscle 
strength in the invertors, evertors, dorsiflexors and 
plantarflexors bilaterally.  A pop was noted in the 3rd and 
4th metatarsal areas of both feet.  Her left leg was noted to 
be longer than the right with her knees hyperextended when 
standing.  Her right foot supinated more than the left when 
standing, and there was an increased medial arch.  She was 
given assessments of metatarsalgia, leg length discrepancy, 
pronated foot structure and rule out (R/O) capsulitis.  An 
examination in October 2001, to include a biomechanical 
examination, resulted in assessments of metarsalgia, gastroc 
soleus equinus bilaterally, and increased medial arch 
bilaterally.  She reported her pain as 3/10 and remained 
active, although she hurt when she was too active.  

An April VA clinic record recorded the veteran's complaint of 
a worsening of her foot symptoms with a feeling that there 
was something in her feet.  She indicated her foot symptoms 
were interfering with her work as she had to stay on her 
feet.  Her physical examination was significant for 
tenderness under the metatarsals, decreased sensation 
bilaterally over the tarsals, and edema bilaterally over the 
lateral malleolus.  She was given an assessment of bilateral 
foot pain greater on the right.  An examination in October 
2002 revealed bilateral tenderness over the toes with some 
decrease in sensation at the timps.  

The veteran again noted a worsening of her symptoms during a 
May 2003 VA consultation noting that her feet were numb to 
the ankle making it difficult to walk at times.  Her work 
required her to exercise her feet constantly.  Her physical 
examination was significant for decreased sensation over the 
medial feet to the ankles, tenderness over the medial and 
lateral malleoli, and mild edema over the lateral malleoli.  
She had full range of motion of the ankles (FROM).  Her 
assessments included bilateral ankle pain and peripheral 
neuropathy of questionable (?) etiology.  It was noted she 
had never had elevated glucose with B12 within normal limits 
(WNL).  In November 2003, she indicated that her feet were 
hurting more with occasional cold and numbness to her mid 
feet.  She had some pain in the left shin as well.  Her shoe 
inserts had provided no relief.  Her physical examination 
revealed full range of ankle motion with some decreased 
sensation over the dorsum of the feet.  Her pulses were 
strong.  She was given assessments of pes planus and 
paresthesias in the feet.

The veteran underwent another VA feet examination in April 
2004 with benefit of review of the claims folder.  She 
complained of bilateral foot and leg pain which was not 
alleviated by her shoe inserts.  Her left lower leg seemed to 
be worse.  She had painful feet at the beginning of the day 
which somewhat subsided upon moving but, by midday, it became 
more painful with actual numbness.  She could only walk 10 
minutes without developing bilateral foot pain and some calf 
pain.  She had occasional swelling, particularly about the 
right Achilles.  She obtained some relief with Ibuprofen, but 
had to discontinue its use due to side effects.  She worked 
daily at a recreation center which, by the end of the day, 
her feet would become very painful and swollen.  She also 
reported the onset of decreased sensation and numbness over 
the last two years.  On physical examination, she slowly 
raised from her chair in the waiting room with no obvious 
limp.  She did not use an ambulatory device.  General 
appearance of the feet was without deformity with the 
exception of some mild arch loss bilaterally.  The Achilles 
appeared to be midline although there appeared to be some 
very mild diffuse swelling.  Palpation of the feet revealed 
some tenderness about the arch and plantar surface as well as 
some tenderness particularly in the medial aspect of the left 
lower leg.  There were some mild varicosities in this area 
but no deep cords.  She stated she had numbness throughout 
the lower leg and feet.  Deep tendon reflexes (DTR's) of the 
patella were trace bilaterally and Achilles DTR's were 2+.  
She was able to rise up on her toes repeatedly, but this was 
painful about the ball of the foot.  The toes had no 
deformity and full range of motion with no pain on palpation.  
The shoes had no unusual wear pattern.  X-ray examination of 
the feet was significant for degenerative changes in the 
proximal aspect of the tarsal navicular and the distal aspect 
of the talus described as a minor abnormality.  The ankles 
appeared normal bilaterally.  A nerve conduction and 
electromyography study resulted in an impression of mildly 
decreased sensory amplitudes suspicious of early axon-losing 
peripheral neuropathy with no documented mononeuropathy.  The 
needle sampling did not show active or chronic denervation in 
the muscles of either lower extremity.  The examiner offered 
diagnoses of (1) degenerative joint disease (DJD) bilaterally 
with bilateral heel spurs at insertion of Achilles tendons; 
(2) bilateral plantar fasciitis and (3) mild and early 
peripheral neuropathy of the lower extremities.  The examiner 
also offered the following impression:

[The veteran] does state that she has pain 
and fatigue particularly in the gastrocnemius 
muscles at the end of the day or after just 
walking 10 minutes.  She has no 
incoordination related to this.  Based on the 
subjective history here of her ability to 
ambulate approximately 10 minutes as well as 
the objective findings I would opine that her 
gastrocnemius muscle disability would be at 
moderately impaired.  Concerning the fracture 
of the fibular sesamoid in the right great 
toe from my review of C-file this appears to 
have been a stress fracture.  Currently, 
there is no specific pain in this area by 
palpation.  The third metatarsal and this 
particular specific fracture does result in 
some pain with increase in repetitions of 
going up and down on the toes.  I would 
classify the functional loss due to this 
great toe fracture as mild in that 
subsequently it will have a slight 
relationship as far as disability to the 
overall right foot.  I also do note that the 
palpation about the plantar surface of the 
foot was tender particularly at the arch.  
The Achilles is mildly tender with palpation.  
I do feel that because of these findings that 
she does manifest some plantar fasciitis 
along with the spurs at the heels and 
achilles tendon insertion sites noted on x-
rays.

Based upon review of c-file, subjective and 
objective examination of [the veteran] it is 
at least as likely as not that the initial 
injury to the achilles and subsequently the 
gastrocnemius muscles bilaterally has 
resulted in her chronic achilles tendonitis 
as well as spur formation at the insertion 
sites and calcaneus.  I also feel that her 
plantar fasciitis is secondary to her chronic 
achilles tendonitis and heel spurs.

By means of a rating decision dated June 2004, the RO granted 
service connection for bilateral Achilles tendonitis with a 
non-compensable rating assigned effective March 25, 1999, and 
10 percent ratings for each tendon assigned effective March 
30, 2000.  The RO also granted service connection for 
bilateral plantar fasciitis with heel spurs with a non-
compensable rating assigned effective March 25, 1999, and 10 
percent rating assigned effective March 30, 2000.  The 
veteran has not initiated an appeal with these assigned 
ratings, and the Board has no jurisdiction to consider the 
subject matter of those disabilities at this time.  
38 U.S.C.A. § 7105 (West 2002).

Also in June 2004, the RO continued the ratings in effect for 
right and left anomalous gastrocnemius muscles, and residuals 
of fracture of the right fibula sesamoid.

III.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2003).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2003).  The evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003).  Disability from injuries to the muscles, nerves, and 
joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Id.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others not.  Id.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  Id.

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

IV.  Increased rating - right gastrocnemius muscle

The gastrocnemius muscle comes under VA's criteria for injury 
to Muscle Group XI which affects the propulsion and plantar 
flexion of the foot.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2003).  The current 10 percent rating represents a moderate 
muscle injury.  A 20 percent rating under this code is for 
moderately severe injury and a 30 percent rating is for 
severe injury.  Id.  As indicated above, service connection 
is in effect for tendonitis of the right Achilles heel rated 
as 10 percent disabling, right plantar fasciitis rated as 10 
percent disabling and residuals of fracture of the fibular 
sesamoid of the right great toe rated as non-compensable.  
The effects of disability emanating from all of these 
disabilities overlap to some extent and the rule against 
pyramiding requires the Board to focus solely on the effect 
of disability related to the gastrocnemius muscle.  

As instructed in the schedular criteria, the gastrocnemius 
muscle affects the propulsion and plantar flexion of the 
foot.  The lay evidence in this case describes chronic right 
foot and calf pain worsened with activities such as standing 
and walking for more than 10 to 15 minutes in duration.  The 
medical evidence reveals that the veteran has developed 
degenerative changes in the right midfoot area with 
fatigability on use.  She has full range of motion and 
strength of the right foot and ankle prior to the onset of 
fatigue, and ambulates absent a limp and without the need for 
an assistive device.  While there is evidence of 
fatigability, there is no evidence of incoordination or 
uncertainty of movement.  Based upon all this evidence, a VA 
examiner has provided opinion that her right gastrocnemius 
muscle disability is moderately disabling in degree.

On this record, the Board finds that the veteran's right 
gastrocnemius muscle disability is manifested by chronic pain 
with increased pain and fatigability on use, but absent 
evidence of lost coordination, strength or range of motion.  
Overall, her right gastrocnemius muscle disability is not 
more than moderately disabling in degree.  The preponderance 
of the evidence, therefore, is against a rating in excess of 
10 percent under Diagnostic Code 5311.  In so deciding, the 
Board has considered the veteran as competent to attest to 
her symptoms such as pain and fatigability and has accepted 
her report of symptoms as credible.  The medical evidence, 
however, fails to demonstrate a muscle injury that is more 
than moderate in degree.  There is no doubt of material fact 
to be resolved in her favor.  38 U.S.C.A. § 5107(b) (West 
2002).  

IV.  Increased rating - left gastrocnemius muscle

The veteran also holds a 10 percent rating for the left 
gastrocnemius muscle under Diagnostic Code 5311.  Upon review 
of the lay and medical evidence of record, the Board 
perceives no significant deviation in symptomatology between 
the left and right gastrocnemius muscle disabilities.  The 
veteran describes left foot and calf pain worsened with 
activities such as standing and walking for more than 10 to 
15 minutes in duration.  The medical evidence reveals that 
she has also developed degenerative changes in the left 
midfoot area with fatigability on use.  She has full range of 
motion and strength of the left foot and ankle.  She 
ambulates absent a limp and without an assistive device.  
There is no evidence of incoordination or uncertainty of 
movement.  Based upon all this evidence, a VA examiner has 
provided opinion that her left gastrocnemius muscle 
disability is moderately disabling in degree.

On this record, the Board finds that the veteran's left 
gastrocnemius muscle disability is manifested by chronic pain 
with increased pain and fatigability on use, but absent 
evidence of lost coordination, strength or range of motion.  
Overall, her left gastrocnemius muscle disability is not more 
than moderately disabling in degree.  The preponderance of 
the evidence, therefore, is against a rating in excess of 10 
percent under Diagnostic Code 5311.  The veteran's report of 
symptoms are deemed competent and credible, but the 
preponderance of the evidence demonstrates that she does not 
meet the criteria for a higher rating.  There is no doubt of 
material fact to be resolved in her favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

V.  Increased rating - fibular sesamoid of the right great 
toe

The RO has rated the veteran's residuals of fracture of the 
fibular sesamoid of the right great toe as non-compensably 
disabling under Diagnostic Code 5284.  The criteria for 
Diagnostic Code does not include a zero percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  In such a 
situation, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).  A moderately disabling foot injury 
warrants a 10 percent rating.  38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).  A 20 percent rating is 
warranted for a moderately severe foot injury, and a 30 
percent rating is warranted for a severe foot injury.  Id.

After reviewing the disability in relation to its history and 
considering the present disability picture, the Board is 
unable to conclude that the veteran's residuals of fracture 
of the fibular sesamoid of the right great toe results in any 
current disability of the right foot.  The veteran obviously 
manifests disability of the right foot due to symptoms of 
pain and fatigue, and receives VA compensation for those 
symptoms as a result of her diagnoses of plantar fasciitis 
and, to some extent, her Achilles tendonitis.  The medical 
evidence in this case, however, indicates that her fracture 
of the fibular sesamoid of the right great toe has healed 
without sequelae, and is productive of no current disability 
or symptomatology.  Her medical findings are significant only 
for irregular bone formation of the right great toe by x-ray 
examination but without deformity visible upon physical 
inspection.  The toe shows no loss of motion or strength and 
does not interfere with her ability walk normally or on her 
toes.  The preponderance of the evidence demonstrates that 
she does not meet the criteria for a compensable rating, and 
there is no doubt of material fact to be resolved in her 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

In so holding, the Board has considered the possibility of 
assigning a higher rating under other codes pertaining to the 
foot.  However, the veteran is not entitled to a higher 
rating as there is no showing of malunion or nonunion of the 
tarsal or metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2003).  

Finally, the Board does not find that the veteran's service 
connected gastrocnemius muscle disabilities and healed 
fracture of the right great toe, whether considered singly or 
combined, presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this respect, 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
veteran has not been frequently hospitalized for these 
disabilities nor does she allege missing any time from work 
as a result of these disabilities.  As such, the Board finds 
no basis for further action on this question.  VAOPGCPREC 6-
96 (1996).


ORDER

An increased rating for anomalous right gastrocnemius muscle 
is denied.

An increased rating for anomalous left gastrocnemius muscle 
is denied.

An increased (compensable) rating for residuals of fracture 
of the fibular sesamoid of the right great toe is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



